Citation Nr: 0323389	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-14 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial compensable evaluation for otitis 
media, right ear.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1980 to June 
1984, from April 1985 to April 1987, and from September 1987 
to September 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that granted entitlement to service 
connection for otitis media of the right ear and assigned a 
noncompensable evaluation. 


REMAND

The President of the United States signed into law in 
November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2002).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  First, VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

Unfortunately, remand is required for compliance with the 
duty to notify and assist provisions contained in the VCAA.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  In this case, it does not 
appear VA has satisfied its duty to inform the claimant of 
which evidence VA will provide and which evidence he is to 
provide.  See Quartuccio, supra.  The RO has not issued a 
VCAA development letter, and neither the rating decision nor 
the statement of the case (SOC) contain citation to the VCAA 
or otherwise satisfy the notice requirements of the VCAA.  

The claims file was not sent to the July 2001 examiner.  As 
the case must be remanded for the above reason, VA should 
also conduct another examination of the veteran's service-
connected otitis media, right ear.  Additionally, it appears 
that the veteran's complete post-service treatment records 
for otitis media have not been obtained, including from the 
San Antonio and/or Audie Murphy VA treatment facility, the 
San Diego Naval Hospital, and Dr. Wineinger of Eye and Ear 
Associates.  

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Provide the veteran appropriate 
notice under the VCAA.  Such notice 
should specifically apprise him of the 
evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information. 

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for his otitis media 
since service separation.  Obtain 
records from each health care provider 
the veteran identifies, in addition to 
his records from the San Antonio and/or 
Audie Murphy VA treatment facility, the 
San Diego Naval Hospital, and Dr. 
Wineinger of Eye and Ear Associates.

3.  After obtaining as many of the above 
records as possible, afford the veteran 
an examination of his service-connected 
otitis media, right ear.    

The examiner should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
examiner is asked to indicate that 
he/she reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results 
of any testing prior to completion of 
the report.

Following examination of the veteran, the 
examiner should identify and describe in 
detail all residuals attributable to the 
service-connected right ear otitis media.  
The examiner should specifically conduct 
an appropriate audiological evaluation 
and note the presence and severity of any 
suppuration or aural polyps. 

Any indications that the veteran's 
complaints of  symptomatology are not in 
accord with physical 
findings on examination should be 
directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Review the claims file and ensure 
that no other notification or development 
action, in addition to that directed 
above, is required by the VCAA.  If 
further action is required, the RO should 
undertake it before further adjudication 
of the claim.

5.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, including consideration 
of any additional information obtained as 
a result of this remand.  If the decision 
with respect to the claim remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.  The SSOC must include 
citation to 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



